Motion to amend remittitur granted. Return of remittitur requested and when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were pre*974sented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of appellant under the Sixth and Fourteenth Amendments were denied. The Court of Appeals considered these contentions and held that there was no denial of appellant’s constitutional rights in these respects. [See 25 N Y 2d 990.]